KENJI M. PRICE #10523
United States Attorney
District of Hawaii

REBECCA A. PERLMUTTER
Assistant United States Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
E-mail:     Rebecca.Perlmutter@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA, ) CR NO. 18-00101 HG
                          )
              Plaintiff,  ) ORDER FOR DISMISSAL
                          )
    v.                    )
                          )
LYNDIE KAUHI,       (02)  )
                          )
              Defendant.  )
                          )


                            ORDER FOR DISMISSAL

             Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and

by leave of court endorsed hereon, the United States Attorney for the District of

Hawaii hereby dismisses the Counts 22 through 25 against defendant (2) Lyndie
Kauhi in the Superseding Indictment dated June 5, 2019 (ECF No. 40), Case No.

18-cr-00101 HG (D.HI), on the ground that, in a related case, Case No. 19-cr-

00088 HG (D.HI), the defendant pleaded guilty by Memorandum of Plea

Agreement (ECF No. 7) to a one-count Information and was sentenced by this

Honorable Court on February 24, 2020.



DATED: April 1, 2020 at Honolulu, Hawaii.

                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii

                                              By /s/ Rebecca A. Perlmutter
                                                REBECCA A. PERLMUTTER
                                                Assistant United States Attorney

                                               Attorneys for Plaintiff
                                               UNITED STATES OF AMERICA

Leave of court is granted for the filing of the foregoing dismissal of the above-
designated counts in the Superseding Indictment.

Dated: April 2, 2020, Honolulu, Hawaii.




United States v. Lyndie Kauhi (2)
Cr. No. 18-00101 HG
“Order for Dismissal”
